Citation Nr: 1501851	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1989 to June 1999.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the Veteran's service treatment records shows that the Veteran complained of chronic back pain at her separation examination in June 1999.  Post-service VA treatment records associated with the Veteran's Virtual VA claims file include complaints of chronic low back pain beginning in January 2000.

The Veteran underwent a VA examination in August 2011 and an addendum opinion was provided in September 2012.  The Veteran was diagnosed with a low back condition by the examiner.  Films in 2010 "showed minimal multilevel degenerative changes."  An MRI also showed lumbar disc disease.  The opinion from the examiner was that the Veteran's current condition is not related to service.  The examiner reported that review of VA treatment records "does not report onset of [low back pain] until 2003 and then again in 2010."  The Board finds the opinion inadequate because the Virtual VA claims file shows that complaints of back pain were made as early as November 1999, and January, February and April 2000.  Further, there are treatment records not mentioned by the examiner that note "intermittent" back pain, specifically in April 2004, December 2005, June 2006, June 2007, December 2007, June 2008, December 2008 and July 2009.

Once VA undertakes a duty to provide a medical examination, due process requires an adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence...is essential for a proper appellate decision").

Essentially, the medical findings/opinions on file concerning the instant service connection claim now before the Board for appellate consideration are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The examiner did not consider the complaints of back pain beginning in January 2000 or the notes describing "intermittent' back pain between April 2004 and December 2008.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claim folder to an appropriate medical professional for an examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.

After reviewing the record, considering the Veteran's contentions, and examining the Veteran, the examiner should address the following question:

Is it at least as likely as not (a 50% or higher degree of probability) that the current low back disorder is causally related to service?

The examiner should offer a rationale for any opinion with reference to pertinent evidence, including service and post-service treatment records.  Specifically, the examiner should mention the complaints of back pain at the separation examination, the complaints made November 1999, and January, February and April 2000.  Further, there are treatment records that note back pain, specifically in April 2004, December 2005, June 2006, June 2007, December 2007, June 2008, December 2008 and July 2009, plus the treatment for chronic back pain that began in February 2010.

A clear rationale for all opinions is necessary-to include providing citations to pertinent factual findings and in-service medical history-and a discussion of the medical principles involved would be of considerable assistance to the Board.  In addition, the examiner must explain the basis for any and all provided opinions.

If an opinion cannot be provided without resorting to mere speculation, the VA examiner should discuss why an opinion is not possible.

2.  Upon completion of the above, readjudicate the Veteran's claim based on the entire record.  If the benefit sought on appeal remains denied, issue the Veteran and her representative a supplemental statement of the case and provide the Veteran an opportunity to respond before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




